Case 2:19-cv-03883-JMA-AYS Document 25 Filed 08/23/19 Page 1 of 2 PageID #: 356



 David W. Berenthal, Esq.
 Berenthal & Associates, P.C.
 777 Third Avenue
 Suite 22-D
 New York, New York 10017-1426
 Tel: (212) 302-9494
 Fax: (212) 354-5625

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 UNIQUE IMPORTER & DISTRIBUTOR, INC.,                        Civ. Docket No.:
                                 Plaintiff,                  19-cv-3883(JMA)(AYS)
                  -v-

 STERLING SEAFOOD CORP., SEAFOOD                                 NOTICE OF APPEARANCE
 WHOLESALERS LTD., TRUONG ENTERPRISES,
 INC., P&P ASIAN FOODS, BENGHAL STORES &
 HALAL MEAT, GOLDEN OCEAN SEAFOOD INC.,
 TAMPA GROCERY, NATIONAL IMPORTS LLC,
 G&G FOOD MART, INC., GLOBAL MARKETING
 ENTERPRISES INC., COLUMBUS FISH AND
 SEAFOOD LLC., A-1 INDIAN GROCERS, INC.,
 IMAEX TRADING CO., PALLI TRADING INC.,
 ZOYA USA INC., KEA IMPORTED FOODS,
 SMART CHEF SUPPLY INC., ANN’S
 INTERNATIONAL GROCERS, CHERIANS
 INTERNATIONAL FRESH MARKET LLC;
 KAIRALI FOODS OF GLENVIEW LLC, MGM
 GEETHA FOODS INC., FOOD GUSTO INC., TT
 ASIAN GROCERY, INC.
                                Defendants.



 To the Clerk of this Court and all parties of record:

        PLEASE TAKE NOTICE, that by this filing, attorney DAVID W. BERENTHAL of

 BERENTHAL & ASSOCIATES, P.C., hereby appears enters his appearance as counsel in this case

 for defendant PALLY TRADING INC. We respectfully direct that all notices and other papers in

 this proceeding that are not served electronically using the PACER system be served upon this office
     Case 2:19-cv-03883-JMA-AYS Document 25 Filed 08/23/19 Page 2 of 2 PageID #: 357



1     at:
2                 Berenthal & Associates, P.C.
3                 777 Third Avenue
                  Suite 22-D
4                 New York, New York 10017-1426
5     Dated: New York, New York
6            August 23, 2019

7                                         Respectfully submitted,
8
9                                         _______________________________________
                                          David W. Berenthal, Esq.
10                                        Berenthal & Associates, P.C.
                                          Attorneys for Defendant Smart Chef Supply Inc.
11
                                          777 Third Avenue
12                                        Suite 22-D
                                          New York, New York 10017-1426
13                                        (212) 302-9494
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
